UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 96-50135
                           Summary Calendar
                          __________________



     JUAN GRAJEDA; ESTELLA GRAJEDA, as Next Friends of
     Marisabel Grajeda, a minor,

                                         Plaintiffs-Appellees,

                                versus

     THE YSLETA INDEPENDENT SCHOOL DISTRICT, et al.,

                                         Defendants

     THE YSLETA INDEPENDENT SCHOOL DISTRICT,

                                         Defendant-Appellant.

            ______________________________________________

         Appeal from the United States District Court for the
                       Western District of Texas
                             (EP-94-CV-164)
            ______________________________________________

                          September 9, 1996

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Appellees Juan F. Grajeda and Estella Grajeda brought this

civil rights action on behalf of their daughter, Marisabel Grajeda,

against the Ysleta Independent School District and one of its

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
teachers.1    The case was settled for $210,000, but no agreement was

reached on the award of reasonable attorneys’ fees under 42 U.S.C.

§ 1988.      On January 19, 1996, the district court (Briones, J.)

awarded $94,860 to plaintiffs’ counsel.             The school district

appeals the amount of this fee award.2

     In this circuit, a district court calculating reasonable

attorneys’ fees must follow a two-step procedure. First, the court

must determine the number of hours reasonably expended on the

litigation and a reasonable hourly rate for the prevailing party’s

lawyers.     Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319,

323-24 (5th Cir. 1995), cert. denied, ---U.S.---, 116 S.Ct. 173,

133 L.Ed.2d 113; see also Hensley v. Eckerhart, 461 U.S. 424, 433,

103 S.Ct. 1933, 1939, 76 L.Ed.2d 40 (1983).          The hourly rate and

the number of hours are multiplied to determine the lodestar, a

presumptively reasonable fee award.          See Watkins v. Fordice, 7

F.3d 453, 457 (5th Cir. 1993) (citing City of Burlington v. Dague,

505 U.S. 557, 562, 112 S.Ct. 2638, 2641, 120 L.Ed.2d 449 (1992)).

The district     court   must   then   consider   whether   to   adjust   the

lodestar, upward or downward, in light of the twelve factors

identified by this court in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir. 1974).        As this court has explained,

     1
          The action was brought under Title IX of the Education
Amendments of 1972, 20 U.S.C. § 1681 et. seq., and 42 U.S.C. §
1983.
     2
          The court also awarded $16,550 to Marisabel Grajeda’s
attorney ad litem. That award is not at issue in this appeal.

                                       2
the district court must consider the Johnson factors, but the

decision    to   adjust   the    award       in   light   of   those    factors    is

discretionary.     Louisiana Power & Light Co., 50 F.3d at 330.                    In

any event, it is “important . . . for the district court to provide

a concise but clear explanation of its reasons for the fee award.”

Hensley, 461 U.S. at 437, 103 S.Ct. at 1941, 76 L.Ed.2d 40.

     In this appeal, the school district claims that the district

court failed to employ the lodestar method, and further, that the

court failed to consider the Johnson factors.                        We review the

district court’s award of attorneys’ fees for abuse of discretion

and its underlying factual determinations for clear error.                        Von

Clark v. Butler, 916 F.2d 255, 258 (5th Cir. 1990) (citation

omitted).

     We find no clear error in district court’s                 determination of

hours reasonably expended by plaintiff’s counsel in this case. The

district court stated that its review of the entire record led it

to conclude that plaintiffs’ counsel had billed for unnecessary or

duplicative legal work.         Consequently, the district court reduced

the number of hours claimed by counsel.               Failing to order an even

greater reduction in the hours billed was not clear error.

     However,     we   conclude    that      the   district     court    failed    to

properly    complete   its   calculations          according    to    the   lodestar

method.     The record does not indicate that the district court

determined a reasonable hourly rate for plaintiffs’ lawyers, nor

that it multiplied an hourly rate by the number of hours reasonably

                                         3
expended.   Moreover, the record is devoid of any indication that

the district court considered whether to adjust the fee award in

light of the Johnson factors.

     Accordingly, we vacate the award of attorneys’ fees and remand

for reconsideration of reasonable attorneys’ fees in accordance

with the lodestar method and the Johnson factors.




                                4